921 A.2d 1065 (2007)
190 N.J. 578
In the Matter of Terrence P. TORMEY, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
May 11, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-213, concluding that TERRENCE P. *1066 TORMEY of BRICK, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of two years for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.7(a) and (b) (conflict of interest), RPC 1.15(a) (failure to safeguard funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And TERRENCE P. TORMEY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that TERRENCE P. TORMEY is suspended from the practice of law for a period of two years and until the further Order of the Court, effective June 11, 2007; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.